—In an action to foreclose a mortgage, the defendant Financial Federal Co. appeals, as limited by its brief, from so much of an order of the Supreme Court, Richmond County (Leone, J.), dated February 10, 1998, as granted the motion of the plaintiff Wilshire Credit Corporation to strike its affirmative defenses.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff commenced an action to foreclose a mortgage it received through an assignment from the Federal Deposit Insurance Corporation. The only defendant to serve an answer was the defendant Financial Federal Co. (hereinafter Federal).
Federal asserted in its first affirmative defense that the complaint is insufficient because it lacks a complete and accurate description of the premises to be foreclosed upon. We disagree. Since the inaccuracy amounted only to typographical errors, the mortgage sufficiently described the property to be foreclosed upon (see, Goff v Shultis, 26 NY2d 240; Riggs v Kirschner, 187 AD2d 759; Town of Brookhaven v Dinos, 76 AD2d 555, affd 54 NY2d 911).
Federal’s remaining contentions are without merit. O’Brien, J. P., Santucci, Altman and H. Miller, JJ., concur.